Exhibit 10.2

 

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR COMPANY EMPLOYEES

UNDER BLUEPRINT MEDICINES CORPORATION

2015 STOCK OPTION AND INCENTIVE PLAN

 

 

 

Name of Optionee:

   

%%FIRST_NAME%-% %%LAST_NAME%-%

 

 

 

No. of Option Shares:

 

%%TOTAL_SHARES_GRANTED%-%

 

 

 

Option Exercise Price per Share:

 

%%OPTION_PRICE%-%

 

 

 

Vesting Start Date:

 

%%VEST_BASE_DATE%-%

 

 

 

Grant Date:

 

%%OPTION_DATE%-%

 

 

 

Expiration Date:

 

%%EXPIRE_DATE_PERIOD1%-%

 

Pursuant to the Blueprint Medicines Corporation 2015 Stock Option and Incentive
Plan as amended through the date hereof (the “Plan”), Blueprint Medicines
Corporation (the “Company”) hereby grants to the Optionee named above an option
(the “Stock Option”) to purchase on or prior to the Expiration Date specified
above all or part of the number of shares of Common Stock, par value $0.001 per
share (the “Stock”) of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein
and in the Plan.  This Stock Option is not intended to be an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended.

1.         Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable as follows:

For so long as Optionee remains an employee of the Company or a Subsidiary on
the relevant date, [     ] ([    ]%) of the Option Shares shall vest on the
one-year anniversary of the Vesting Start Date, and the remaining
[                   ] ([    ]%) of the Option Shares shall vest in
[                   ] ([    ]) equal monthly installments following the one-year
anniversary of the Vesting Start Date; provided that one hundred percent (100%)
of the Option Shares shall become fully vested immediately upon the Optionee’s
death or disability, subject to the Optionee’s continued employment with the
Company or a Subsidiary until the date of such death or disability.

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.





-  1  -

--------------------------------------------------------------------------------

 



2.         Manner of Exercise.

(a)         The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b)         The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been





-  2  -

--------------------------------------------------------------------------------

 



entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c)         The minimum number of shares with respect to which this Stock Option
may be exercised at any one time shall be 100 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.

(d)         Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.

3.         Termination of Employment.  If the Optionee’s employment by the
Company or a Subsidiary (as defined in the Plan) is terminated, the period
within which to exercise the Stock Option may be subject to earlier termination
as set forth below.

(a)         Termination Due to Death.  If the Optionee’s employment terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)         Termination Due to Disability.  If the Optionee’s employment
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such disability, may thereafter be
exercised by the Optionee for a period of 12 months from the date of disability
or until the Expiration Date, if earlier.  Any portion of this Stock Option that
is not exercisable on the date of disability shall terminate immediately and be
of no further force or effect.

(c)         Termination for Cause.  If the Optionee’s employment terminates for
Cause, any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) the Optionee’s dishonest statements or
acts with respect to the Company or any affiliate of the Company, or any of the
Company’s current or prospective customers, suppliers vendors or other third
parties with which such entity does business; (ii) the Optionee’s commission of
(A) a felony or (B) any misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) the Optionee’s failure to perform his assigned duties
and responsibilities to the reasonable satisfaction of the Company which failure
continues, in the reasonable judgment of the Company, after written notice given
to the grantee by the Company; (iv) the Optionee’s gross negligence, willful
misconduct or insubordination with respect to the Company or any affiliate of
the Company; or (v) the Optionee’s material violation of any provision of any
agreement(s) between the Optionee and the Company relating to noncompetition,
nondisclosure and/or assignment of inventions.

(d)         Other Termination.  If the Optionee’s employment terminates for any
reason other than the Optionee’s death, the Optionee’s disability or Cause, and
unless otherwise





-  3  -

--------------------------------------------------------------------------------

 



determined by the Administrator, any portion of this Stock Option outstanding on
such date may be exercised, to the extent exercisable on the date of
termination, for a period of three months from the date of termination or until
the Expiration Date, if earlier.  Any portion of this Stock Option that is not
exercisable on the date of termination shall terminate immediately and be of no
further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in  Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.

5.         Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.         Tax Withholding.  The Optionee shall, not later than the date as of
which the exercise of this Stock Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

7.         No Obligation to Continue Employment.  Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.

8.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

9.         Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”).  By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process,





-  4  -

--------------------------------------------------------------------------------

 



register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Optionee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Optionee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

10.       Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

   

BLUEPRINT MEDICINES CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

 

Dated:_______________________________

   

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name and address:

 

 

%%FIRST_NAME%-% %%LAST_NAME%-%

 

 

%%ADDRESS_LINE_1%-%

 

 

%%ADDRESS_LINE_2%-%

 

 

%%CITY%-%, %%STATE%-%

 

 

%%COUNTRY%-%

 

 

%%ZIPCODE%-%

 

-  5  -

--------------------------------------------------------------------------------